            Case 1:21-cv-07065-UA Document 1 Filed 08/20/21 Page 1 of 15




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK


  PAUL STROUBE,
                                                      Civil Action No.
                      Plaintiff,
                                                      COMPLAINT FOR VIOLATIONS
       v.                                             OF THE FEDERAL SECURITIES
                                                      LAWS


                                                      JURY TRIAL DEMANDED
   THE NEW HOME COMPANY, INC., H.
   LAWRENCE WEBB, WAYNE J.
   STELMAR, DOUGLAS C. NEFF,
   MICHAEL J. BERCHTOLD, SAM
   BAKHSHANDEHPOUR, GREGORY P.
   LINDSTROM, CATHEY S. LOWE,
   AND PAUL C. HEESCHEN,


                      Defendants.



       Plaintiff Paul Stroube (“Plaintiff”) by and through his undersigned attorneys, brings this

action on behalf of himself, and alleges the following based upon personal knowledge as to those

allegations concerning Plaintiff and, as to all other matters, upon the investigation of counsel,

which includes, without limitation: (a) review and analysis of public filings made by The New

Home Company, Inc. (“New Home” or the “Company”) and other related parties and non-parties

with the United States Securities and Exchange Commission (“SEC”); (b) review and analysis of

press releases and other publications disseminated by certain of the Defendants (defined below)

and other related non-parties; (c) review of news articles, shareholder communications, and

postings on the Company’s website concerning the Company’s public statements; and (d) review

of other publicly available information concerning New Home and the Defendants.
            Case 1:21-cv-07065-UA Document 1 Filed 08/20/21 Page 2 of 15




                                SUMMARY OF THE ACTION

       1.      This is an action brought by Plaintiff against New Home and the Company’s

Board of Directors (the “Board” or the “Individual Defendants”) for violations of Sections

14(d)(4), 14(e) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), 15

U.S.C. §§ 78n(d)(4), 78n(e), 78t(a), and SEC Rule 14d-9, 17 C.F.R. §240.14d-9(d) (“Rule 14d-

9”), in connection with the proposed acquisition of the Company by funds managed by affiliates

of Apollo Global Management, Inc. (“Apollo”) (the “Proposed Transaction”).

       2.      On July 23, 2021, the Company entered into an Agreement and Plan of Merger

(the “Merger Agreement”) with Apollo. Pursuant to the terms of the Merger Agreement the

Company’s shareholders will have the right to receive $9.00 in cash for each share they own (the

“Merger Consideration”).

       3.      On August 10, 2021, in order to convince the Company’s shareholders to tender

their shares in favor of the Proposed Transaction, the Board authorized the filing of a materially

incomplete and misleading Solicitation/Recommendation Statement with the SEC (the

“Recommendation Statement”).

       4.      Accordingly, the failure to adequately disclose such material information

constitutes a violation of Sections 14(d), 14(e) and 20(a) of the Exchange Act as New Home

stockholders need such information in order to make a fully informed decision whether to tender

their shares in support of the Proposed Transaction.

       5.      As set forth more fully herein, Plaintiff seeks to enjoin Defendants from

proceeding with the Proposed Transaction.




                                                2
               Case 1:21-cv-07065-UA Document 1 Filed 08/20/21 Page 3 of 15




                                   JURISDICTION AND VENUE

          6.      This Court has subject matter jurisdiction over all claims asserted herein pursuant

to Section 27 of the Exchange Act, 15 U.S.C § 78aa, and 28 U.S.C. § 1331, as Plaintiff alleges

violations of Sections 14(d)(4), 14(e) and 20(a) of the Exchange Act.

          7.      This Court has personal jurisdiction over all of the Defendants because each is

either a corporation that conducts business in, solicits shareholders in, and/or maintains

operations within, this District, or is an individual who is either present in this District for

jurisdictional purposes or has sufficient minimum contacts with this District so as to make the

exercise of jurisdiction by this Court permissible under traditional notions of fair play and

substantial justice.

          8.      Venue is proper under 28 U.S.C. § 1391 because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.

                                           THE PARTIES

          9.      Plaintiff is, and has been at all times relevant hereto, the owner of New Home

shares.

          10.     Defendant New Home is incorporated under the laws of Delaware and has its

principal executive offices located at 6730 N. Scottsdale Rd., Suite 290, Scottsdale, Arizona

85253. The Company’s common stock trades on the New York Stock Exchange under the

symbol “NWHM.”

          11.     Defendant H. Lawrence Webb (“Webb”) is and has been Executive Chairman of

the Board of New Home at all times during the relevant time period.

          12.     Defendant Wayne J. Stelmar (“Stelmar”) is and has been a New Home director at

all times during the relevant time period.




                                                   3
          Case 1:21-cv-07065-UA Document 1 Filed 08/20/21 Page 4 of 15




       13.     Defendant Douglas C. Neff (“Neff”) is and has been a New Home director at all

times during the relevant time period.

       14.     Defendant Michael J. Berchtold (“Berchtold”) is and has been a New Home

director at all times during the relevant time period.

       15.     Defendant Sam Bakhshandehpour (“Bakhshandehpour”) is and has been a New

Home director at all times during the relevant time period.

       16.     Defendant Gregory P. Lindstrom (“Lindstrom”) is and has been a New Home

director at all times during the relevant time period.

       17.     Defendant Cathey S. Lowe (“Lowe”) is and has been a New Home director at all

times during the relevant time period.

       18.     Defendant Paul C. Heeschen (“Heeschen”) is and has been a New Home director

at all times during the relevant time period.

       19.     Defendants Webb, Stelmar, Neff, Berchtold, Bakhshandehpour, Lindstrom,

Lowed, and Heeschen are collectively referred to herein as the “Individual Defendants.”

       20.     The Individual Defendants, along with Defendant New Home, are collectively

referred to herein as “Defendants.”

                               SUBSTANTIVE ALLEGATIONS

                                  Background of the Company

       21.     New Home designs, constructs, and sells single-family detached and attached

homes. The company operates through three segments: Arizona Homebuilding, California

Homebuilding, and Fee Building. It builds and sells homes in metropolitan areas of California

and Arizona, including Southern California, the San Francisco Bay area, metro Sacramento, and

the greater Phoenix area; and Denver, Colorado. The company also offers general contracting,




                                                  4
          Case 1:21-cv-07065-UA Document 1 Filed 08/20/21 Page 5 of 15




construction management and coordination, and escrow coordination services, as well as sales

and marketing services to build homes for third-party property owners.

                    The Company Announces the Proposed Transaction

       22.    On July 23, 2021, the Company jointly issued a press release announcing the

Proposed Transaction. The press release stated in part:


       SCOTTSDALE, Ariz. & NEW YORK--(BUSINESS WIRE)--The New Home
       Company (NYSE: NWHM) (“NWHM” or “the Company”) and funds (the
       “Apollo Funds”) managed by affiliates of Apollo Global Management, Inc.
       (NYSE: APO) (together with its consolidated subsidiaries “Apollo”) today
       announced that they have entered into a definitive merger agreement pursuant to
       which the Apollo Funds have agreed to acquire the Company in an all-cash
       transaction for $9.00 per share. The transaction values NWHM at an enterprise
       value of approximately $338 million.

       Under the terms of the agreement, which has been unanimously approved by the
       NWHM Board of Directors, the Apollo Funds will commence a tender offer to
       acquire all outstanding shares of NWHM for $9.00 per share in cash. The
       purchase price represents an 85% premium to the closing stock price on July 22,
       2021 of $4.86 per share and a 51% premium to the 90-day volume-weighted
       average price. The holders of approximately 30% of NWHM’s shares of common
       stock have agreed to tender their shares to the Apollo Funds pursuant to the tender
       offer in accordance with the terms of a support agreement.

       Founded in 2009, the New Home Company is a new generation homebuilder
       focused on the design, construction, and sale of innovative and consumer-driven
       homes in key markets across California, Arizona and Colorado. The Company’s
       range of product offerings from entry level up through luxury homes and
       communities have generated significant organic growth. As homebuilders
       continue to consolidate amid favorable supply and demand dynamics in the U.S.
       housing market, this transaction is designed to give the Company greater
       operational and financial flexibility to scale its platform while maximizing value
       for shareholders.

       “Over the last several years, we have transformed the company into a growing
       and diversified builder with operations in three states,” said H. Lawrence Webb,
       Executive Chairman of The New Home Company Board of Directors. “We have
       strengthened our balance sheet, streamlined our cost structure and repositioned
       our product offerings to cater to a deeper pool of buyers. Apollo’s ability to
       provide flexible capital and deep knowledge of the homebuilding industry will
       help us to accelerate the growth of our business. Following a thorough review of



                                                5
   Case 1:21-cv-07065-UA Document 1 Filed 08/20/21 Page 6 of 15




the opportunities available to the Company, The New Home Company Board of
Directors unanimously determined that entering into this agreement is the best
path forward to maximize value for shareholders.”

“As consumer demand for new homes accelerates amid limited supply, we
continue to see exciting opportunities to invest in the residential housing market,”
said Peter Sinensky, Partner at Apollo. “New Home’s consumer-driven approach
and dedicated focus on integrating unique design and architecture has separated
the Company as a best-in-class homebuilder. We are excited to work with the
management team to execute on the Company’s growth strategy and provide
more homes to consumers across the country.”

“I am extremely proud of our team and the progress we’ve made over the last few
years in transforming the company into a more profitable, better positioned
homebuilder,” said Leonard Miller, President & Chief Executive Officer of New
Home. “We are excited to enter into this new chapter together with Apollo, who
shares our strategic vision for New Home as a platform for delivering quality
homes and communities with award-winning design and unparalleled customer
experience. By joining forces with Apollo, we will have the financial flexibility to
build on our recent successes and take the company to new heights.”

The closing of the transaction is subject to customary closing conditions and the
tender of shares representing at least a majority of the Company’s outstanding
common stock to the purchaser, an entity wholly owned by the Apollo Funds, and
is expected to close in the second half of the Company’s fiscal year. Following
the successful completion of the tender offer, the Apollo Funds will acquire all
remaining shares not tendered in the tender offer through a second-step merger at
the same price. The transaction will be financed with equity provided by the
Apollo Funds and, if required, a committed debt financing package. Other than
commitments in respect of a revolving credit facility, no incremental debt is
expected to be raised in connection with the transaction.

Upon the completion of the transaction, NWHM will become a privately held
company and shares of NWHM common stock will no longer be listed on any
public market.

Citigroup Global Markets Inc. is acting as exclusive financial advisor to NWHM
and Latham & Watkins LLP is acting as legal advisor to NWHM. Paul, Weiss,
Rifkind, Wharton & Garrison LLP is acting as legal advisor and J.P. Morgan
Securities LLC is acting as financial advisor to the Apollo Funds.




                                         6
          Case 1:21-cv-07065-UA Document 1 Filed 08/20/21 Page 7 of 15




                 FALSE AND MISLEADING STATEMENTS
    AND/OR MATERIAL OMISSIONS IN THE RECOMMENDATION STATEMENT

       23.     On August 10, 2021, the Company authorized the filing of the Recommendation

Statement with the SEC. The Recommendation Statement recommends that the Company’s

shareholders tender their shares in favor of the Proposed Transaction.

       24.     Defendants were obligated to carefully review the Recommendation Statement

prior to its filing with the SEC and dissemination to the Company’s shareholders to ensure that it

did not contain any material misrepresentations or omissions. However, the Recommendation

Statement misrepresents and/or omits material information that is necessary for the Company’s

shareholders to make informed decisions concerning whether to tender their shares in favor of

the Proposed Transaction.

                 Material False and Misleading Statements or Material
     Misrepresentations or Omissions Regarding the Company’s Financial Projections

       25.     The Recommendation Statement contains projections prepared by the Company’s

management concerning the Proposed Transaction, but fails to provide material information

concerning such.

       26.     The SEC has repeatedly emphasized that disclosure of non-GAAP projections can

be inherently misleading, and has therefore heightened its scrutiny of the use of such

projections.1 Indeed, on May 17, 2016, the SEC’s Division of Corporation Finance released new

and updated Compliance and Disclosure Interpretations (“C&DIs”) on the use of non-GAAP


1
  See, e.g., Nicolas Grabar and Sandra Flow, Non-GAAP Financial Measures: The SEC’s
Evolving Views, Harvard Law School Forum on Corporate Governance and Financial
Regulation (June 24, 2016), available at https://corpgov.law.harvard.edu/2016/06/24/non-gaap-
financial-measuresthesecs evolving-views/; Gretchen Morgenson, Fantasy Math Is Helping
Companies Spin Losses Into Profits, N.Y. Times, Apr. 22, 2016, available at
http://www.nytimes.com/2016/04/24/business/fantasy-mathis-helping-companies-spin-ossesinto-
profits.html?_r=0.



                                                7
             Case 1:21-cv-07065-UA Document 1 Filed 08/20/21 Page 8 of 15




financial measures that demonstrate the SEC’s tightening policy.2 One of the new C&DIs

regarding forward-looking information, such as financial projections, explicitly requires

companies to provide any reconciling metrics that are available without unreasonable efforts.

       27.      In order to make management’s projections included in the Recommendation

Statement materially complete and not misleading, Defendants must provide a reconciliation

table of the non-GAAP measures to the most comparable GAAP measures.

       28.      Specifically, with respect to the Company’s projections, the Company must

disclose the line item projections for the financial metrics that were used to calculate the non-

GAAP measures, including: (i) gross profit; (ii) net income; (iii) EBIT; and (iv) unlevered free

cash flow.

       29.      In addition, regarding Citigroup Global Markets Inc.’s (“Citigroup”) Discounted

Cash Flow Analysis, Citigroup utilized the Company’s estimated tax savings from deferred tax

assets, the Company’s estimated real estate inventory and treated stock-based compensation as a

cash expense. The Recommendation Statement, however, fails to disclose the Company’s

estimated tax savings from deferred tax assets, the Company’s estimated real estate inventory

and stock-based compensation over the projection period.

       30.      Disclosure of the above information is vital to provide investors with the complete

mix of information necessary to make an informed decision as to whether to tender their shares

in favor of the Proposed Transaction.       Specifically, the above information would provide

shareholders with a better understanding of the analyses performed by the Company’s financial

advisor in support of its opinion.



2
  Non-GAAP Financial Measures, Compliance & Disclosure Interpretations, U.S. SECURITIES
AND       EXCHANGE          COMMISSION           (May     17,     2017),  available   at
https://www.sec.gov/divisions/corpfin/guidance/nongaapinterp.htm.


                                                 8
           Case 1:21-cv-07065-UA Document 1 Filed 08/20/21 Page 9 of 15




                    Material False and Misleading Statements or Material
                Misrepresentations or Omissions Regarding the Financial Opinions

         31.   The Recommendation Statement contains the financial analyses and opinion of

Citigroup concerning the Proposed Transaction, but fails to provide material information

concerning such.

         32.   With respect to Citigroup’s Discounted Cash Flow Analysis, the Recommendation

Statement fails to disclose: (i) the estimated tax savings from deferred tax assets during the

period from July 1, 2021 through December 31, 2025; (ii) stock based compensation during the

period from July 1, 2021 through December 31, 2025 that was treated as a cash expense; (iii)

how it determined terminal value to inventory multiples of 0.80x to 0.90x as of December 31,

2025; (iv) the basis underlying the discount rate range used in the analysis; (v) the Company’s

net debt; (vi) the value of deferred purchase price with respect to the acquisition of the Epic

Companies as of June 30, 2021; (vii) the value of unconsolidated investments; (viii) the basis and

amounts added to or subtracted from the implied firm value reference ranges for the Company;

and (ix) the number of fully-diluted outstanding shares of Company stock.

         33.   With respect to Citigroup’s Present Value of Future Share Price Analysis, the

Recommendation Statement fails to disclose how Citigroup determined to use a range of

theoretical future values per Share as of December 31 of each of 2021 through 2025 by applying

illustrative price to book value multiples of 0.5x to 0.8x, selected by Citigroup. Moreover,

Citigroup failed to disclose how it determined to use an illustrative discount rate of 17.75%.

         34.   With respect to Citigroup’s Selected Public Companies Analysis, the

Recommendation Statement fails to disclose why the information for Hovnanian Enterprises,

Inc. is inapplicable or not meaningful for the analysis such as Price/2022E EPS and Price/Book

Value.



                                                 9
          Case 1:21-cv-07065-UA Document 1 Filed 08/20/21 Page 10 of 15




        35.     With respect to Citigroup’s Implied Premia Paid Analysis the Recommendation

Statement fails to disclose the 98 selected transactions occurring since 2017 that Citigroup

deemed appropriate in its professional judgment with North American target companies, a

transaction size between $50 million to $1 billion and an all-cash consideration.

        36.     When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed. Moreover,

the disclosure of projected financial information is material because it provides shareholders with

a basis to project the future financial performance of a company and allows shareholders to

better understand the financial analyses performed by the Company’s financial advisor in support

of its fairness opinion.

                 Material False and Misleading Statements or Material
      Misrepresentations or Omissions Regarding the Background of the Transaction

        37.     The Recommendation Statement fails to disclose material information concerning

the background of the Proposed Transaction.

        38.     Specifically, the Recommendation Statement fails to disclose the terms and value

of the Company D Proposal compared to the June 11 Proposal.

        39.     The Recommendation Statement fails to disclose whether there was a don’t ask

don’t waive provision in the confidentially agreement executed with Management IX or amongst

other potential acquirers of the Company.

        40.     The Recommendation Statement fails to disclose whether there were any

discussions regarding the future employment of officers and/or directors at or prior to execution

of the Merger Agreement.




                                                10
            Case 1:21-cv-07065-UA Document 1 Filed 08/20/21 Page 11 of 15




          41.   The failure to disclose this material information renders the statements in the

“Background of the Offer” section of the Recommendation Statement false and/or misleading in

violation of the Exchange Act.

          42.   Without the above described information, the Company’s shareholders are unable

to make a fully informed decision as to whether to tender their shares in favor of the Proposed

Transactions. Accordingly, in order to provide shareholders with a complete mix of information,

the omitted information described above should be disclosed.

                                             COUNT I

                     (Against All Defendants for Violations of Section 14(d)
                of the Exchange Act and Rule 14d-9 Promulgated Thereunder)

          43.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          44.   Section 14(d)(4) of the Exchange Act and Rule 14d-9 promulgated thereunder

makes it a requirement to make full and complete disclosure in connection with tender offers.

          45.   As discussed herein, the Recommendation Statement, while soliciting shareholder

support for the Proposed Transaction, misrepresent and/or omit material facts concerning the

Proposed Transaction.

          46.   Defendants prepared, reviewed, filed and disseminated the false and misleading

Recommendation Statement to New Home shareholders. In doing so, Defendants knew or

recklessly disregarded that the Recommendation Statement failed to disclose material facts

necessary in order to make the statements made, in light of the circumstances under which they

were made, not misleading.

          47.   The omissions and incomplete and misleading statements in the Recommendation

Statement are material in that a reasonable shareholder would consider them important in



                                                  11
          Case 1:21-cv-07065-UA Document 1 Filed 08/20/21 Page 12 of 15




deciding whether to tender their shares in favor of the Proposed Transaction. In addition, a

reasonable investor would view such information as altering the “total mix” of information made

available to shareholders.

       48.     By virtue of their positions within the Company and/or roles in the process and in

the preparation of the Recommendation Statement, Defendants were undoubtedly aware of this

information and had previously reviewed it, including participating in the Proposed Transaction

negotiation and sales process and reviewing New Home’s financial advisor’s complete financial

analyses purportedly summarized in the Recommendation Statement.

       49.     The Individual Defendants undoubtedly reviewed and relied upon the omitted

information identified above in connection with their decision to approve and recommend the

Proposed Transaction.

       50.     New Home is deemed negligent as a result of the Individual Defendants’

negligence in preparing and reviewing the Recommendation Statement.

       51.     Defendants knew that Plaintiff would rely upon the Recommendation Statement

in determining whether to tender their shares in favor of the Proposed Transaction.

       52.     As a direct and proximate result of Defendants’ unlawful course of conduct in

violation of Section 14(d)(4) of the Exchange Act and Rule 14d-9 promulgated thereunder,

absent injunctive relief from the Court, Plaintiff will suffer irreparable injury by being denied the

opportunity to make an informed decision as to whether to tender their shares in favor of the

Proposed Transaction.

       53.     Plaintiff has no adequate remedy at law.




                                                 12
            Case 1:21-cv-07065-UA Document 1 Filed 08/20/21 Page 13 of 15




                                             COUNT II

                              (Against All Defendants for Violation
                              Of Section 14(e) of the Exchange Act)

          54.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          55.   Defendants violated Section 14(e) of the Exchange Act by issuing the

Recommendation Statement in which they made false statements of material fact or failed to

state all material facts that would be necessary to make the statements made, in light of the

circumstances, not misleading, or engaged in deceptive or manipulative acts or practices, in

connection with the Proposed Transaction.

          56.   Defendants knew that Plaintiff and the Company’s shareholders would rely upon

their statements made in the Recommendation Statement in determining whether to tender shares

in favor of the Proposed Transaction.

          57.   As a direct and proximate result of Defendants’ unlawful course of conduct in

violation of Section 14(e) of the Exchange Act, absent injunctive relief from the Court, Plaintiff

will suffer irreparable injury by being denied the opportunity to make an informed decision as to

whether to tender their shares in favor of the Proposed Transaction.

                                            COUNT III

                            (Against the Individual Defendants for
                        Violations of Section 20(a) of the Exchange Act)

          58.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          59.   The Individual Defendants acted as controlling persons of New Home within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as




                                                  13
         Case 1:21-cv-07065-UA Document 1 Filed 08/20/21 Page 14 of 15




officers and/or directors of New Home, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the false statements contained in the Recommendation

Statement filed with the SEC, they had the power to influence and control and did influence and

control, directly or indirectly, the decision-making of the Company, including the content and

dissemination of the various statements which Plaintiff contends are false and misleading.

       60.     Each of the Individual Defendants were provided with or had unlimited access to

copies of the Recommendation Statement and other statements alleged by Plaintiff to be

misleading prior to and/or shortly after these statements were issued and had the ability to

prevent the issuance of the statements or cause the statements to be corrected.

       61.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have

had the power to control or influence the particular transactions giving rise to the securities

violations alleged herein, and exercised the same. The Recommendation Statement contain the

unanimous recommendation of each of the Individual Defendants to approve the Proposed

Transaction. They were thus directly connected with and involved in the making of the

Recommendation Statement.

       62.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(e) of the Exchange

Act, by their acts and omissions as alleged herein. By virtue of their positions as controlling

persons and the acts described herein, the Individual Defendants are liable pursuant to Section

20(a) of the Exchange Act.

       63.     As a direct and proximate result of Individual Defendants’ conduct, Plaintiff will

be irreparably harmed.




                                                14
            Case 1:21-cv-07065-UA Document 1 Filed 08/20/21 Page 15 of 15




       64.      Plaintiff has no adequate remedy at law.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.       Preliminarily and permanently enjoining Defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.       Directing the Individual Defendants to disseminate an Amendment to the

Recommendation Statement that does not contain any untrue statements of material fact and that

states all material facts required in it or necessary to make the statements contained therein not

misleading;

       C.       Directing Defendants to account to Plaintiff for the damages sustained because of

the wrongs complained of herein;

       D.       Awarding Plaintiff the costs of this action, including reasonable allowance for

Plaintiff’s attorneys’ and experts’ fees; and

       E.       Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.

Dated: August 20, 2021                                         Respectfully submitted,

                                                               By: /s/ Joshua M. Lifshitz
                                                               Joshua M. Lifshitz
                                                               Email: jml@jlclasslaw.com
                                                               LIFSHITZ LAW FIRM, P.C.
                                                               1190 Broadway,
                                                               Hewlett, New York 11557
                                                               Telephone: (516) 493-9780
                                                               Facsimile: (516) 280-7376

                                                               Attorneys for Plaintiff




                                                 15
